DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 4-6 & 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (Pub. No. US2005/0143058)
As per claim 1, Chang discloses a wireless communication device (fig.1, 100) comprising:
a wireless communication unit (fig.1, 110) of which operation is allowed to be activated and stopped;
a controller (fig.1, 180);
a determination unit (fig.1, 200) that determines whether or not a measurement result by a sensor satisfies a predetermined condition, and the determination unit outputs a first interrupt signal to the controller when the predetermined condition is determined to be satisfied; and (paragraphs 11-13, performing an input detection operation when the interrupt handler detects the receipt of input with the predetermined interval of performing the input detecting operation)
a timer (fig.1, 210 or 220) that periodically between the first interrupt signal from the determination unit and the second interrupt signal from the timer; and (paragraph 24, controls an input detecting operation according to the first and the second timers 210 and 220)
when having received the first interrupt signal, the controller performs a first control of activating the wireless communication unit of which operation has been stopped, and causing the wireless communication unit to transmit the measurement result (paragraphs 22-24, the controlling unit 180 controls an input detecting operation activate or reactivate according to the first and the second timers 210 and 220) or a determination result by the determination unit, and when having received the second interrupt signal, the controller performs a second control of activating the wireless communication unit of which operation has been stopped, and causing the wireless communication unit to transmit information. (paragraphs 13-14, performing an input detecting operation when the first timer expires and  activating/un-activating the input detecting operation when the second timer expires and activating/re-activating the interrupt handler.)

As per claim 2, Chang discloses wherein the controller includes: a determination detection unit (fig.1, 190) configured to receive receives the determination result from the determination unit, and an acquisition unit of which operation is allowed to be activated and stopped, and when the determination detection unit has received the determination result indicating that the predetermined condition has been satisfied, the acquisition unit of which operation has been stopped is activated and acquires the measurement result. (paragraphs 22-24, the controlling unit 180 controls an input detecting operation according to the first and the second timers 210 and 220)

As per claim 4, Chang discloses wherein the information is the measurement result that has satisfied the predetermined condition. (paragraphs 11-13, performing an input detection operation when the interrupt handler detects the receipt of input with the predetermined interval of performing the input detecting operation)

As per claim 5, Chang discloses wherein the information is a most recent measurement result. (paragraph 3, The input detecting operation is a set of tasks for detecting the input from the user by pooling state of a plurality of GPIO ports, determining a type of the input.)

As per claim 6, Chang discloses wherein the information is data of a fixed value. (paragraph 3, the timer is set to expire in a predetermined time such as 20-30 ms)

As per claim 8, Chang discloses a non-transitory computer readable storage medium storing a computer program to be used in a wireless communication device, (fig.1, 100) the computer program configured to cause causes a computer to function as:
a wireless communication unit (fig.1, 110) of which operation is allowed to be activated and stopped; (paragraph 13-14, activate or deactivate)
a controller (fig.1, 180);
a determination unit (fig.1, 200) configured to determine that determines whether or not a measurement result by a sensor satisfies a predetermined condition, and the determination unit outputs a first interrupt signal to the controller when the predetermined condition is determined to be (paragraphs 11-13, performing an input detection operation when the interrupt handler detects the receipt of input with the predetermined interval of performing the input detecting operation)
a timer (fig., 210 or 220) configured to that periodically output a second interrupt signal, which is different from the first interrupt signal, to the controller, wherein the controller is discriminates between the first interrupt signal from the determination unit and the second interrupt signal from the timer and(paragraph 24, the controlling unit 180 controls an input detecting operation according to the first and the second timers 210 and 220)
when having received the first interrupt signal, the controller performs a first control of activating the wireless communication unit of which operation has been stopped, and causing the wireless communication unit to transmit the measurement result (paragraphs 22-24, the controlling unit 180 controls an input detecting operation according to the first and the second timers 210 and 220) or a determination result by the determination unit, and when having received the second interrupt signal from the timer, the controller performs a second control of activating the wireless communication unit of which operation has been stopped, and causing the wireless communication unit to transmit information. (paragraphs 13-14, performing an input detecting operation when the first timer expires; and d) deactivating the input detecting operation when the second timer expires and re-activating the interrupt handler.)

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (Pub. No. US2005/0143058) in view of Yoshino et al. (Pub. No. US2012/0002605)
	Chang discloses all the limitations as the above but does not explicitly discloses wherein the wireless communication unit, the determination unit, and the controller each operate by being supplied with power from a battery. However, Yoshino discloses this. (paragraph 9, wireless filed devices are of a battery-driven type that provided with a battery as a power source.)
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention was made to consider the teachings of Yoshino with the teaching of Chang so as to provide sources of electrical power in portable electrical devices so as the enhance the system performance.
Response to Amendment
5.	Applicant's amendment filed on 10/7/03 have been fully considered but are moot in view of the new ground(s) of rejection. 

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yamada et al. [Pub. No. US2008/0022140] discloses the timer unit outputs a signal at predetermined time intervals.  The interrupt controller outputs an interrupt signal to the resource manager identifies the functional block executing a process.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T HUYNH whose telephone number is (571)272-3635 or via e-mail addressed to [kim.huynh3@uspto.gov].  The examiner can normally be reached on M-F 7.00AM- 4:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsai Henry can be reached at (571)272-4176 or via e-mail addressed to [Henry.Tsai@USPTO.GOV].
The fax phone numbers for the organization where this application or proceeding is assigned are (571)273-8300 for regular communications and After Final communications. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-2100.


/K. T. H./
Examiner, Art Unit 2184

 /HENRY TSAI/ Supervisory Patent Examiner, Art Unit 2184